Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 27 September 1783
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


          
            A Paris Ce 27. 7bre. 1783.
          
          J’ai reçu Monsieur, le bel exemplaire des Constitutions des Etats unis de L’Amérique, que vous avez bien voulu m’envoyer. Je vous prie d’agréer le témoignage de ma reconnoissance, et les nouvelles assurances du respectueux attachement, avec lequel j’ai L’honneur d’être Monsieur, votre très humble et très obéissant Serviteur.
          
            Lenoir
            M. Franklin, ministre. plenipre. des Etats unis.
          
        